Title: From James Madison to Frederick Beasley, 20 November 1825
From: Madison, James
To: Beasley, Frederick


        
          Dear Sir
          Montpr. Novr. 20. 1825
        
        I have duly recd. the copy of your little tract on the proofs of the Being & Attributes of God. To do full justice to it, would require not only a more critical attention than I have been able to bestow on it, but a resort to the celebrated work of Dr. Clarke, which I read fifty years ago only, and to that of Dr. Waterland also which I never read.
        The reasoning that could satisfy such a mind as that of Clarke ought certainly not to be slighted in the discus[s]ion. And this belief in a God Allpowerful wise & good, is so essential to the moral order of the world &

to the happiness of man, that arguments which enforce it can not be drawn from too many sources, nor adapted with too much solicitude to the different characters & capacities to be impressed with it.
        But whatever effect may be produced on some minds by the more abstract train of ideas which you so strongly support, it will probably always be found that the course of reasoning from the effect to the cause, “from nature to nature’s God,” will be of the more universal & more persuasive application.
        The finiteness of the Human understanding betrays itself on all subjects; but more especially when it contemplates such as involve infinity. What may safely be said seems to be, that the infinity of time & space forces itself on our conception, a limitation of either being inconceivable: that the mind prefers at once the idea of a self-existing cause to that of an infinite series of causes & effects which augments, instead of avoiding difficulty: and that it finds more facility in assenting to the self-existence of an invisible cause possessing infinite power, wisdom & goodness, than to the self-existence of the universe, visibly destitute of those attributes, and which may be effect of them. In this comparative facility of conception & belief, all philosophical reasoning on the subject must perhaps terminate. But that I may not get farther beyond my depth, and without the resources which bear you up in fathoming efforts, I hasten to thank you for the favour which has made me your debtor, and to assure you of my esteem & my respectful regards.
        
          J. M
        
      